Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baity (US 11511854 B2).
Regarding Claim 1, Baity discloses
1. A flying wing passenger (passengers are anticipated in the embodiments shown in Fig. 17-22, however this rejection will largely use other embodiments from Baity) vertical take-off (64) and landing (72) aircraft comprising:
a flying wing (10) comprising a passenger compartment (from Figs. 17-22);
at least four rotors (16+30 at bottom of Fig. 5) positioned at least partially forward of a leading edge of the flying wing; and
at least two rotors (16 at top of Fig. 5) positioned at least partially rearward of a trailing edge of the flying wing.

Regarding Claims 2-13 Baity further discloses the aircraft:

2. The aircraft of claim 1, wherein the passenger compartment is configured to allow passengers to be forward facing (see position of windshield in Figs. 17-22) during takeoff and landing.

3. The aircraft of claim 1, wherein each of the at least four rotors positioned at least partially forward of the leading edge of the flying wing is a tilt rotor configured to be tiltable between lift configurations (config at 64 of Fig. 9) for providing lift for vertical take-off and landing of the aircraft and propulsion configurations for providing forward thrust to the aircraft (config at 68 of Fig. 9).

4. The aircraft of claim 3, wherein each of the at least two rotors positioned at least partially rearward of the trailing edge of the flying wing is configured to provide lift for vertical take-off and landing of the aircraft (config at 64 of Fig. 9).

5. The aircraft of claim 3, wherein each of the at least two rotors positioned at least partially rearward of the trailing edge of the flying wing is a tilt rotor (via 90) configured to be tiltable between lift configurations for providing lift for vertical take-off and landing of the aircraft and propulsion configurations for providing forward thrust to the aircraft.

6. The aircraft of claim 5, comprising a control system configured to independently alter a tilt of at least one of the at least four rotors positioned at least partially forward of the leading edge of the flying wing, a tilt of at least one of the at least two rotors positioned at least partially rearward of the trailing edge of the flying wing, or both (“Control circuitry generates rotor position signals and blade pitch signals to independently control rotor thrust, rotor orientation and rotor blade pitch of the variable-position rotors”; See abstract).

7. The aircraft of claim 1, wherein:
each of the at least four rotors (16+30 at bottom of Fig. 5) positioned at least partially forward of the leading edge of the flying wing is configured to provide lift (see angles in Fig. 24) for vertical take-off and landing of the aircraft;
each of the at least two rotors (16 at top of Fig. 5) positioned at least partially rearward of the trailing edge of the flying wing is configured to provide lift (see angles in Fig. 24) for vertical take-off and landing of the aircraft; and
the aircraft comprises a pusher motor positioned at least partially rearward of a center section (see center rotor in front and back in Fig. 32, 140-5)of the trailing edge of the flying wing to provide forward thrust to the aircraft.

8. The aircraft of claim 1, comprising a plurality of booms (18/32) mounted to the flying wing.

9. The aircraft of claim 8, wherein the plurality of booms comprises a first plurality of booms and a second plurality of booms, wherein each of the first plurality of booms mounts one of the at least four rotors positioned at least partially forward of the leading edge of the flying wing to the flying wing, and wherein each of the second plurality of booms mounts one of the at least four rotors positioned at least partially forward of the leading edge of the flying wing and one of the at least two rotors positioned at least partially rearward of the trailing edge of the flying wing to the flying wing (see booms in Fig. 5, each boom connects to a single respective rotor).

10. The aircraft of claim 1, comprising a greater number of rotors positioned at least partially forward of the leading edge (Baity anticipates this in Fig. 20-22 when an extra middle front rotor is included) of the flying wing than rotors positioned at least partially rearward of the trailing edge of the flying wing.

11. The aircraft of claim 1, wherein a first rotor of the aircraft is canted relative to a second rotor of the aircraft such that a rotational axis of the first rotor is non-parallel with a rotational axis of the second rotor (best shown in Fig. 13 with “Roll Right” and “Roll Left”.

12. The aircraft of claim 1, wherein a sweep angle of the flying wing is at least 20 degrees. See drawing below.
13. The aircraft of claim 12, wherein the sweep angle of the flying wing is 20 to 40 degrees. The sweep is about 27 degrees:

    PNG
    media_image1.png
    524
    896
    media_image1.png
    Greyscale



Regarding Claims 15 and 17-19 Baity further discloses the aircraft:
15. The aircraft of claim 1, has six rotors connected to the flying wing (six in Fig. 5 plus two more).

17. The aircraft of claim 1, wherein the flying wing comprises at least one battery (154), wherein the passenger compartment and the at least one battery are integrated into a center section (158) of the flying wing.

18. The aircraft of claim 1, wherein the flying wing has winglets (see wingtips in Fig. 1).

19. The aircraft of claim 1, wherein the aircraft is electrically powered (via 154).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baity. Baity does not specifically disclose the disc area, ten rotors, or the exact rotor distance to the leading and trailing edges.
Regarding Claim 16 first, Baity discloses a handful of arrangements of numbers of rotors and then states “other arrangements are possible”; Column 5 Line 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide 10 rotors, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claims 14, 20, and 21 Please see the marked up figure below:

    PNG
    media_image2.png
    395
    533
    media_image2.png
    Greyscale

The area of six of the rotor discs gets pretty close to the area of the wing, and adding all eight of the rotor discs would likely be very close to the area of the wing. Additionally, different distances are shown for how far the rotors are from the leading and trailing edges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the aircraft of Baity:
wherein a sum of disc area of the rotors of the aircraft is at least the wing area of the flying wing;
wherein a distance from a leading edge of the wing to each center of each of the at least four rotors positioned at least partially forward of the leading edge of the flying wing is 0.5 to 2 rotor radii; and 
wherein a distance from a trailing edge of the wing to each center of each of the at least two rotors positioned at least partially rearward of the trailing edge of the flying wing is 0.5 to 2 rotor radii,
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642